Title: To Benjamin Franklin from Jonathan Williams, Jr., 16 February 1779
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond Sir.
Nantes Feb. 16. 1779.—
The inclosed is brought by my Cousin & Namesake Jon Williams who comes passenger in my Ship three Friends: I also inclose you a Paper.— I congratulate you most sincerely on your late sole appointment, not as being advantageous to you, for I do not know how Honour could be added to your Character, but on accot of my Country whose I am sure all the advantage will be.—
As you are now Sole I beg you will consider my letter relative to my accots, as if addressed solely to you. I am either a Rogue or an honest Man,— there is no medium, if I am the former it is your Duty to expose me, if the latter permit me to beseech you by the strongest & the tenderest feelings which you have always allowed me to indulge, to save my Reputation & restore me to myself. I impatiently wait your orders & don’t desire five minutes notice.—
I will answer particularly about Mercier &c by next post. I am ever Your dutifull & affect Kinsman
J Williams

Mr Ridly my Intimate & much esteemed Friend, is about going to america (I think) in a safe manner—your Letters & Dispatches by him will be the same as if carried by myself & as I have now altered my determination I wish him to have in this way what you kindly proposed to send by me.— He will sail in about 10 Days.
 
Notation: Williams Nantes 16. Feb 1779.
